UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNIVERSITAS EDUCATION, LLC,

                           Petitioner,

              v.                                      No.: 1:11-cv-1590-LTS-HBP

 NOVA GROUP, INC, as trustee, sponsor, and
 fiduciary of THE CHARTER OAK TRUST                   Hon. Laura Taylor Swain
 WELFARE BENEFIT PLAN,

                           Respondent.                CERTIFICATE OF
                                                      SERVICE
 NOVA GROUP, INC, as trustee, sponsor, and
 fiduciary of THE CHARTER OAK TRUST
 WELFARE BENEFIT PLAN,                                No.: 1:11-cv-8726-LTS-HBP

                           Petitioner,

              v.

 UNIVERSITAS EDUCATION, LLC,

                           Respondent.

      I hereby certify that in compliance with Rule 7.2 of the Local Civil rules of

the United States District Court for the Southern and Eastern Districts of New

York, I caused true and correct copies of unpublished authorities cited in

Respondent Grist Mill Capital, LLC’s Reply Memorandum of Law in Support of its

Motion Under Rule 60(b) for Relief from Judgments, G&G Closed Circuit Events,

LLC v. Gonzalez, No. 14CV5334RRMSMG, 2019 WL 4917913 (E.D.N.Y. Sept. 30,

2019); Reefer Tek LLC v. El Dorado Trailer Leasing, LLC, No. 17 CIV. 1809 (ER),

2019 WL 5727315 (S.D.N.Y. Nov. 5, 2019); Sankara v. City of New York, No. 15-
CV-6928 (VSB), 2020 WL 1957412 (S.D.N.Y. Apr. 23, 2020); and Zimmerling v.

Affinity Fin. Corp., No. 09-CV-01071-CMA-KMT, 2011 WL 1595151 (D. Colo. Apr.

27, 2011), aff’d, 478 F. App’x 505 (10th Cir. 2012), to be provided to Daniel

Carpenter by email and through separate service by first class mail, by sending

those unpublished authorities to the post address listed below:

                                Daniel Carpenter
                               18 Pond Side Lane
                            West Simsbury, CT 06092

      by depositing a true copy of the same, enclosed in a postage paid properly

addressed wrapper, via first class mail in an official depository under the exclusive

care and custody of the United States Postal Service within the State of New York.

Dated: New York, New York
     January 28, 2020

                                             /s/ CeCe M. Cole
                                             CeCe M. Cole
